                   IN THE UNITED STATES DISTRICT COURT                             FILED
                       FOR THE DISTRICT OF MONTANA                                  NOVO B 2019
                            MISSOULA DIVISION
                                                                                 C/brk, U.S. District Court
                                                                                     istnct_Of Montana
                                                                                         Missoula




    TIMOTHY ERIC RITESMAN,
                                                        CV 19- 114- M-DLC-KLD
                         Petitioner,

         vs.                                              ORDER

    UNITED STATES OF AMERICA,

                         Respondent.

       United States Magistrate Judge Kathleen L. DeSoto issued her Findings and

Recommendations in this case on September 10, 2019, recommending that the

Court dismiss Petitioner Timothy Eric Ritesman' s petition for writ of habeas

corpus as unexhausted. (Doc. 12.) Ritesman did not file objections to the Findings

and Recommendation, 1 and so he is not entitled to de novo review. 28 U.S.C.

§ 636(b )(1 )(C). Absent objection, this Court reviews findings and

recommendations for clear error. United States v. Reyna-Tapia, 328 F.3d 1114,

1121 (9th Cir. 2003) (en bane); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear

error exists if the Court is left with a "definite and firm conviction that a mistake


1
 Within the 14-day window for filing objections, the Court received a supplement that Ritesman
had signed and sent prior to issuance of the Findings and Recommendation. (Doc. 13.) This
supplement merely adds to the record ofRitesman' s state court proceeding, and it cannot be
construed as an objection.
                                             -1-
has been committed." United States v. Syrax, 235 F.3d 422,427 (9th Cir. 2000)

(citations omitted).

      Judge DeSoto found that Ritesman' s state postconviction proceeding

remains ongoing. (Doc. 12 at 3-4.) The Court finds no clear error in this finding.

Because the Court cannot hear Ritesman' s federal habeas claim until he has

exhausted state remedies, 28 U.S.C. § 2254(b)(l)(A), it adopts the

recommendation to dismiss this matter. The Court also does not find that "jurists

of reason would find it debatable whether the district court was correct in its

procedural ruling," Gonzalez v. Thaler, 565 U.S. 134, 141 (2012), and it

accordingly adopts Judge DeSoto' s recommendation to deny a certificate of

appealability.

      Accordingly, IT IS ORDERED:

      (1) Judge DeSoto's Findings and Recommendations (Doc. 12) is

          ADOPTED;

      (2) Ritesman's Amended Petition (Doc. 11) is DISMISSED without

          prejudice as unexhausted; and

      (3) A certificate of appealability is DENIED.




                                          -2-
DATED this f, Ut day of November, 2019.




                                   Dana L. Christensen, Chief Judge
                                   United States District Court




                             -3-
